DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s submission of a response on 9/19/22 has been received and considered.  In the response, Applicant amended claims 1, 15 and 19.  Therefore, claims 1-12 and 14-21 are pending.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 11, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (pub. no. 20170225077).
Regarding claim 1, Kim discloses a virtual view broadcaster, comprising:  a cloud-based renderer configured to generate virtual view images from a single virtual camera positioned in one or more virtual scenes generated using a computer application (“Provided is a special video generation system for a game play situation, generating and providing a special video of a game play situation being played on a game terminal, for example, as a 360-degree video or a virtual reality (VR) video”, abstract; “Referring to FIGS. 1 and 2, the special video generation system 100 for a game play situation, according to the present embodiment, includes an integrated video generation system 110 and an integrated video server 120”, [0019]; “The special video generation system 100 for a game play situation, according to the inventive concept, is directed to providing a game play video of a game operated on a game terminal 10 based on movement of things, characters, and backgrounds, which appear in a three-dimensional virtual space of the game and are defined as objects. Data defining three-dimensional shapes and textures of objects appearing in a game as described above is defined as object information. An object-based game is operated as objects move or their form is changed according to instructions describing movement of the objects in virtual space. A game play situation may be recorded by recording movement of the objects as numerical data at predetermined intervals. Also, a game play situation may be reproduced completely identically by linking the numerical data with the object information. 

Data obtained by recording states of objects appearing in virtual space of a game while the game is being played on the game terminal 10, as numerical data at predetermined intervals, will be referred to as script information“, [0021] & [0022]; “The script receiving module 112 may receive script information as described above from the game terminal 10 via a network and store the script information in the storage module 111. The script receiving module 112 may receive entire script information of a game that has been played for a predetermined period of time, from the game terminal 10, or may receive, in real time, real-time script information of a game that is currently being played on the game terminal 10”, [0025]; “As entire object information used in the game terminal 10 is stored also in the storage module 111, the integrated video generation system 110 may reproduce a game play situation by using just the script information received by the script receiving module 112 and the object information stored in the storage module 111”, [0027]) 

wherein the virtual view images are generated for different viewing directions corresponding to a single position of the single virtual camera and  an image processor configured to stitch the virtual view images together to form a virtual view stream for the single virtual camera that is a spherical virtual video employing the virtual view images (“While reproducing a game situation as described above, the camera video extracting module 115 may extract, as virtual camera videos of a game situation, a set of image frames with time, from respective viewpoints of the virtual cameras placed by the camera placement module 114. 

The integrated video generation module 116 may integrate the respective virtual camera videos extracted the camera video extracting module 115 to generate an integrated video and stores the same in the storage module 111. 

For example, when generating a 360-degree video, videos of virtual cameras placed at a same point and in different directions are mapped to and connected with one another to an integrated video according to standards for 360-degree videos. An integrated video in a 360-degree video format is generated an algorithm well-known in the art”, [0036] – [0038]; the videos from all cameras at a particular location are interpreted to be multiple view images of a single camera at that particular location;  these are stitched together to create a 360-degree video as viewed from that location), 

wherein the single virtual camera is one of multiple virtual cameras positioned in the one or more virtual scenes generated using the computer application and the single virtual camera is selected based on an input received by the cloud-based renderer from a passive viewer of the one or more virtual scenes (“Before reproducing a game play situation as above, the number of virtual cameras in virtual space, in which the game play situation is to be generated as an image, and locations and directions of the virtual cameras are to be set. Various special videos may be generated according to the number, locations, and directions of the virtual cameras. 

The camera information receiving module 113 may receive locations and directions of cameras placed in virtual space of a game as camera information and stores the camera information in the storage module 111. The camera information receiving module 113 may receive camera information from an additional input device provided in the integrated video generation system 110 or may receive camera information from a state of a camera object included in script information received from the game terminal 10. According to circumstances, camera information set by an operator of the integrated video generation system 110 may be received“, [0029] & [0030]; “For example, when generating a 360-degree video, a plurality of virtual cameras are placed in virtual space at a same point and in different directions. Unlike capturing of an image on the spot, in a system based on object information or script information as in the inventive concept, since the number of virtual cameras is not limited, a 360-degree video of a high image quality may be generated by arranging a very large number of virtual cameras”, [0032]).
Regarding claim 11, Kim discloses the computer application is a cloud-based video game ([0021]).
Regarding claim 15, Kim discloses a virtual view broadcaster, comprising:  a cloud-based renderer configured to generate virtual view images from one or more virtual cameras positioned in one or more virtual scenes generated using a computer application. wherein the virtual view images are generated for different viewing directions corresponding to a single position of the one or more virtual cameras; and  an image processor configured to generate a virtual view stream for at least one of the one or more virtual cameras based on a selection received by the cloud-based render from at least one or more passive viewers of the one or more virtual scenes, wherein the virtual view stream is a spherical virtual video generated by stitching together the virtual view images from a single one of the one or more virtual cameras ([0027]; [0029], [0030], [0032], [0036] – [0038]).
Regarding claim 18, Kim discloses the one or more virtual cameras are unrelated to an active participant of the computer application ([0030]).  
Regarding claim 11, Kim discloses the computer application is a cloud-based video game ([0021]).
Regarding claim 15, Kim discloses a virtual view broadcaster, comprising:  a cloud-based renderer configured to generate virtual view images from one or more virtual cameras positioned in one or more virtual scenes generated using a computer application; and  an image processor configured to generate a virtual view stream for at least one of the one or more virtual cameras based on a selection received by the cloud-based render from at least one or more passive viewers of the one or more virtual scenes, wherein the virtual view stream is a spherical virtual video generated by stitching together the virtual view images from a single one of the one or more virtual cameras ([0027]; [0029], [0030], [0032], [0036] – [0038]).
Regarding claim 18, Kim discloses the one or more virtual cameras are unrelated to an active participant of the computer application ([0030]).  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (pub. no. 20170225077) in view of Akenin-Moller et al. (pub. no. 20180081429).
Regarding claim 19, Kim discloses a broadcaster for a cloud-based computer application, comprising:  a rendering engine configured to generate a set of virtual view images from different virtual cameras positioned in one or more virtual scenes generated using a cloud-based computer application ([0019], [0021], [0022], [0025] & [0027]); and  an image processor configured to stitch each of the sets of virtual view images to form 360 degree virtual views ([0036] – [0038]) corresponding to each of the different virtual cameras and encode the stitched 360 degree virtual views into different video streams, wherein each of the sets of the virtual view images from the different virtual cameras include virtual view images generated for different viewing directions corresponding to a single position of the different virtual cameras and at least one of the different video streams corresponding to one of the different virtual cameras is selected for transmission to a computing device based on an input received by the broadcaster from a passive viewer of the one or more virtual scenes ([0029], [0030], [0032], [0036]-[0038]).
Regarding claims 2-4 and 19, it is noted that Kim does not disclose multiple GPUs and using a single GPU to generate a virtual view for a virtual camera.   Akenin-Moller however, teaches multiple GPUs and using a single GPU to generate a virtual view for a virtual camera (“Embodiments of the invention may be implemented within a virtual reality system such as that illustrated in FIG. 15A which includes a graphics system component 1580 and a head-mounted display (HMD) 1550. In one embodiment, the HMD 1550 comprises a right display 1551 on which images frames are rendered for viewing by the user's right eye and a left display 1552 on which image frames are rendered for viewing by the user's left eye. Separate graphics engines, 1556 and 1557, include graphics processing pipelines for rendering the right and left image frames, respectively, in response to the execution of a particular virtual reality application 1561. Each of the graphics engines 1556-1557 may comprise a separate graphics processing unit (GPU). Alternatively, the graphics engines 1556-1557 may include different sets of graphics execution resources within a single GPU or spread across multiple GPUs. For example, in a virtualized environment, a separate virtual GPU (vGPU) may be allocated to each display 1551-1552. Regardless of how the GPU resources are partitioned, the graphics engines 1556-1557 may implement any of the graphics processing techniques described herein”, [0143]).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results. Here both Kim and Akenin-Moller are directed to systems for virtual views for display in a virtual reality system.  To use a separate GPU to render a view for a particular eye would be combine a prior art element according to a known method to yield a predictable result.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Kim to use the separate GPUs to render each eye frame of a stereoscopic virtual view as taught by Akenin-Moller.  To do so would reduce latency of rendering the stereoscopic virtual view thereby increasing user comfort.
Claims 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (pub. no. 20170225077) in view of Mugavero et al. (pub. no. 20170104927).
Regarding claims 6 & 21, it is noted that Kim does not explicitly disclose that  the virtual view images correspond to a cube map.  Mugavero however, teaches virtual view images correspond to a cube map (“A 360 video distribution platform delivers 360° video over public and private networks to client applications running on platforms that support the rendering of 360° video. The video is transcoded and optimized for the platform recipient. The video also is typically delivered to the client or end user compressed in an equirectangular or cube map projection. There is shown in FIG. 1A and FIG. 1B, respectively illustrative equirectangular and cube map projections.

Such a 360° video is delivered to a capable platform of the end user and is prepared for playback. The 360° video playback occurs by mapping an equirectangular or cube map format video to a geometry such as that shown in FIG. 3A prior to uv mapping. The container (i.e., the format in which the data is held) the video is dependent on the platform capable of decoding a video stream”, [0002] & [0003]). 
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.  Here both Kim and Mugavero are directed to systems that can stream 360 video.   To create a 360 video by using an equirectangular or cube map projection as taught by Mugavero would be to combine a prior are element according to known methods to yield predictable results.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Kim to use the equirectangular or cube map projection as taught by Mugavero.  To do so would speed up development since well tested algorithms could be used.
Claim 7-9, 12, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (pub. no. 20170225077) in view of Cotter (pub. no. 20140274468).
Regarding claims 9, 12, 16 and 17, it is noted that Kim does not disclose a virtual camera based on the viewing direction of a passive viewer, a mobile virtual camera controlled by a passive viewer or multiple passive viewers.   Cotter however, teaches a virtual camera based on the viewing direction of a passive viewer, a mobile virtual camera controlled by a passive viewer and multiple passive viewers (“In the event that a game is designed to have "spectators" (i.e., users that are able to travel through the 3D world and observe the action without participating in it) in addition to active players, then the Game Finder application will enable users to join games as spectators as well as players. From an implementation point of view, there is no difference to the hosting system 210 to if a user is a spectator instead of an active player. The game will be loaded onto an app/game server 1521-1525 and the user will be controlling the game (e.g., controlling a virtual camera that views into the world”, [0046]).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices in the same way. Here both Kim and Cotter are directed to systems for generation and delivery content derived from a virtual world for remote viewing.  To add multiple simultaneous viewer controlling mobile cameras to the Kim system as taught by Cotter would be to use a known technique to improve a similar device in the same way.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Kim invention to add multiple simultaneous viewer controlling mobile cameras as taught by Cotter.  To do so would allow a larger audience thereby increasing the popularity of the system.
Regarding claim 7, Kim discloses the image processor is configured to generate a different virtual view stream from the virtual view images of each of the different ones of the multiple virtual cameras (“While reproducing a game situation as described above, the camera video extracting module 115 may extract, as virtual camera videos of a game situation, a set of image frames with time, from respective viewpoints of the virtual cameras placed by the camera placement module 114. 

The integrated video generation module 116 may integrate the respective virtual camera videos extracted the camera video extracting module 115 to generate an integrated video and stores the same in the storage module 111. 

For example, when generating a 360-degree video, videos of virtual cameras placed at a same point and in different directions are mapped to and connected with one another to an integrated video according to standards for 360-degree videos. An integrated video in a 360-degree video format is generated an algorithm well-known in the art”, [0036] – [0038]).
Regarding claim 8, Kim discloses a video transmitter configured to simultaneously transmit each of the different virtual view streams to multiple viewers of the computer application (“The integrated video server 120 provides the integrated video to users via a streaming method through a network. As described above, when the script receiving module 112 receives a script in real time, the integrated video generation system 110 generates an integrated video in real time, and the integrated video server 120 provides the integrated video to multiple clients 20 in real time. 

A game play situation may be broadcast to multiple viewers on-line by using the above-described method. Also, according to the present embodiment, unlike typical game broadcasting according to the related art where a game playing person broadcasts the same video as that displayed on the game terminal 10 during a game play, a completely different game play video of various viewpoints and effects from a video displayed on the game terminal 10 with respect to a same game situation may be broadcast online“, [0042] & [0043]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (pub. no. 20170225077) in view of Rochford et al. (pub. no. 20170068500).
Regarding claim 10, it is noted that Kim does disclose a CAD application that generates the virtual environment.  Rochford however, teaches a CAD application that generates a virtual environment to be viewed with a VR HMD (“Internal information may additionally or alternately include 3D information produced by presenting side-by-side images such that an image on a left side of the display 108 is visible to the left eye of the user 104 and an image on a right side of the display 108 is visible to the right eye of the user 104. Such 3D internal information may be generated by a 3D camera, by a computer, by combining information from a 3D camera and a computer, or by 3D renderings of a computer model. Such 3D renderings may be generated by a computer-aided design (CAD) program, a game program, a program for visualizing scientific concepts or data, an educational program, a program for visualizing database information, or other such visualization program. Such visualization programs may run on a host system in communication with the HMD 100 (described in greater detail with reference to other Figures) or in the HMD 100, if it provides adequate computing power”, [0021]).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results. Here both Kim and Rochford are directed to systems for virtual views for display in a HMD.  To use a CAD application to generate the virtual would be combine a prior art element according to a known method to yield a predictable result.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Kim to use a CAD application to generate a virtual world as taught by Rochford.  To do so would increase the potential audience of the system thereby increasing its popularity.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (pub. no. 20170225077) in view of Edwards et al. (pub. no. 20180096453).
Regarding claim 14, it is noted that Kim does not disclose that the spherical virtual video is a stereo video.  Edwards however, discloses a generating a spherical virtual video that is a stereo video (“Stereoscopic cube maps, as discussed herein, may include a pair of cube maps, one for each eye, for a specific location in space. Each cube map may include both visual information and camera distance information for each graphic unit of the cube map. As used herein, visual information refers to data defining graphic units (e.g., texels, pixels) to be displayed, and may include any and all information required to display the graphic unit. This may include, for example, type of graphic unit, RGB (or other color system) values, texture values, location values, etc. Camera distance information for each texel may include a Euclidean distance between a predetermined point of the camera (e.g., a nodal point or a no-parallax point) and the graphic element. Thus, the stereoscopic cube map may include four distinct cube maps, a visual cube map for a left and right eye, and a distance cube map for a left and right eye. The stereoscopic cube map may be representative of an immersive view from a of a panorama defined by horizontal and vertical steps in orientation at a single capture camera model location. During rendering, the stereoscopic cube map may contain all of the information required to render an immersive stereoscopic panorama for a user based on the camera location selected for capture of the virtual scene”, [0033]).
Exemplary rationales that may support a conclusion of obviousness include simple substitution of one known element for another to obtain predictable results.  Here both Kim and Edwards are directed to systems for generating panoramic data for display in a virtual reality system.  To use the stereo video of Edwards in place of the mono video of Kim would be to simply substitute one know element for another to obtain a predictable results.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Kim invention to use the stereo video as taught by Edwards in place of the mono video.  To do so would reduce the computing requirements for the target display device thereby reducing end use buy in costs and increasing potential market size.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (pub. no. 20170225077) in view of Akenin-Moller et al. (pub. no. 20180081429) as applied to claim 3 above and further in view of Cotter (pub. no. 20140274468).
Regarding claim 5, it is noted that Kim does not disclose a virtual camera based on the viewing direction of a passive viewer or multiple passive viewers.   Cotter however, teaches a virtual camera based on the viewing direction of a passive viewer and multiple passive viewers ([0046]).
 Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices in the same way. Here both Kim and Cotter are directed to systems for generation and delivery content derived from a virtual world for remote viewing.  To add multiple simultaneous viewer controlling mobile cameras to the Kim system as taught by Cotter would be to use a known technique to improve a similar device in the same way.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Kim invention to add multiple simultaneous viewer controlling mobile cameras as taught by Cotter.  To do so would allow a larger audience thereby increasing the popularity of the system.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (pub. no. 20170225077) in view of Akenin-Moller et al. (pub. no. 20180081429) as applied to claim 19 above and further in view of Rochford et al. (pub. no. 20170068500). 
Regarding claim 20, it is noted that Kim does disclose a CAD application that generates the virtual environment.  Rochford however, teaches a CAD application that generates a virtual environment to be viewed with a VR HMD ([0021]).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results. Here both Kim and Rochford are directed to systems for virtual views for display in a HMD.  To use a CAD application to generate the virtual would be combine a prior art element according to a known method to yield a predictable result.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Kim to use a CAD application to generate a virtual world as taught by Rochford.  To do so would increase the potential audience of the system thereby increasing its popularity.

Response to Arguments
Applicant’s arguments filed on September 19, 2022 have been fully considered but they are not entirely persuasive.
On pages 7 & 8 Applicant argues that the amended independent claims overcome the prior art of record because Kim fails to disclose stitching together multiple images from a single camera.  Examiner respectfully disagrees.  Kim discloses a spherical video stitched together from multiple views as detailed above. Applicant is making a semantic argument that a single camera with multiple views is different that multiple cameras facing different directions but at the same location.  This is merely different terminology.  While Applicant calls each direction viewed by a camera a view, the Kim invention calls each direction a camera.  However, it described the same thing, namely a viewport at a particular location having a particular orientation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715